Citation Nr: 1642962	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for lumbar spine disability.

2. Entitlement to service connection, to include on a secondary basis, for lower extremity radiculopathy.

3. Entitlement to service connection for respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the PTSD and MDD diagnoses of record, the Board has recharacterized the claim as reflected on the title page.  The Board has similarly broadened the Veteran's claim for lumbar spine disability to include a claim for lower extremity radiculopathy.

In July 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the claims file.

The issues of radiculopathy, respiratory disorder and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

The Veteran's lumbar spine disability has been shown to be related to an incident in service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for lumbar spine disability.  To the extent there are any notice defects with respect to the rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran asserts that his lumbar spine disability is related to service.  Specifically, the Veteran asserts that his lumbar spine disability resulted from in-service duties involving strenuous labor and that his disability was diagnosed during service.


1. Factual Background

The Veteran's enlistment examination noted a normal spine and the Veteran denied arthritis upon entry into service.  A February 1970 service treatment record (STR) notes that the Veteran was brought to sick bay on a stretcher with complaints of back pain.  The physician noted the Veteran did not have any apparent history of a recent or old injury.  The physician further noted that the Veteran was intoxicated.  A day later, the Veteran underwent an X-ray study that revealed minimal increase kyphosis of the thoracic spine and mild scoliosis with convexity to the left side.  In addition, the study noted minimal narrowing of the intervertebral joint spaces at T7-T8 which "might represent old Scheuermann's disease or may be due to an old trauma."  Further, the report noted slight irregularity of the border at L4, which was found to be compatible with Schmorl's node formation, and found that it "probably represents herniation of the nucleus pulposus into the vertebral body."  

Post-service medical records show that the Veteran underwent another X-ray study in February 1978 which revealed mild degenerative arthritic changes of the thoracic spine.  

A November 2004 medical record found low back stiffness and pain and the physician opined that those conditions were related to his underlying arthritis.  A January 2005 radiological study revealed degenerative changes of the lumbar spine with no fracture seen, and hypertrophic degenerative changes diffusely in the thoracic spine.

Another radiological study was obtained in December 2009 which revealed the following: mild compression of the left lateral aspect of L1 noted as likely old; very severe degenerative disc disease (DDD) at T12-L3 with large marginal osteophytes; moderately severe degenerative disc disease (DJD) at L3-L4; facet arthropathy at L5-S1; and abdominal aortic atherosclerosis status post-herniorrhaphy.  The Veteran was diagnosed with severe DJD.

The Veteran underwent a VA examination in February 2010.  The Veteran reported being diagnosed with DDD of the lower back.  The Veteran further reported that the condition was not due to injury or trauma.  Symptoms included stiffness, fatigue, muscle spasms, decreased motion, paresthesia and numbness.  In addition, the Veteran reported that his pain began in 1990.  The examiner noted no reports of back pain or injury documented in the Veteran's STRs.  The examiner opined that the "degenerative changes in the back [were] long standing and thus more likely than not that this was due to back pain suffered in service that has progressed to DJD of the lumbar spine..."  The examiner further noted that any medical evidence showing back pain during service would be beneficial to the claim.

The Veteran's claim was denied in an April 2010 rating decision by the RO.  The RO denied the claim, in part, on the February 1970 STR noting the Veteran was intoxicated when he was admitted to sick bay.  The rating decision stated that direct service connection may be granted "only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct."  In an April 2011 Notice Of Disagreement, the Veteran stated that he injured his back during service due to off-loading ammunition from one ship to another, carrying chalk blocks on the flight deck to secure planes, and maintaining the ship bulkheads including scrapping and painting them.

A September 2011 CT scan found severe thoracolumbar degenerative spinal disease.  A March 2012 radiographic examination revealed severe degenerative disc space disease and low-grade anterolisthesis at L5-S1, and degenerative facet disease at L4-L5 and L5-S1.  An April 2012 CT scan noted that degenerative changes of the lumbar spine were evident.

A May 2012 CT scan revealed the following: left paracentral disc protrusion at L4-L5 with compression of the L5 nerve root; left neuro-foraminal obstruction at L4-L5 with compression of the exiting L4 nerve root; severe central canal stenosis at L5-S1 with near complete block; and moderate central canal stenosis at L1-L2 with partial obstruction of cerebrospinal fluid flow.  Another May 2012 medical record noted an abnormal electromyograph (EMG) study showing evidence consistent with neuropathy secondary to diabetes, and suggestive (but not diagnostic) of a superimposed left L5-S1 radiculopathy.

A June 2012 private medical record found stenosis of the lumbar spine with no neuro-claudication.  The physician noted severe stenosis at L1-L2 and L5-S1.  The physician further noted significant left foraminal narrowing at L4-L5.  EMG nerve conduction studies revealed polyneuropathy that the physician found consistent with diabetic neuropathy.  In a June 2012 medical record, the Veteran reported that his current back pain was not injury related and that the onset was gradual over many years.  The back pain was described as intermittent and mild to moderate.  The Veteran further reported symptoms of pain radiating to both legs with his feet feeling numb.  A January 2013 private medical record notes a diagnosis of lumbar radiculopathy.

2. Legal Analysis

In consideration of the evidence of record, the Board concludes that the Veteran is entitled to service connection for a lumbar spine disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  It is not in dispute that the Veteran currently receives treatment for, and has a diagnosis of, a lumbar spine disability.  Therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, the medical evidence establishes that the Veteran has been diagnosed with DJD and DDD.  Thus, the Veteran clearly has a diagnosis and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.  

The Veteran's enlistment examination noted a normal spine and the Veteran denied having arthritis.  As such, the Board finds that the Veteran is presumed to have been in sound condition upon entry into service.  38 U.S.C.A. § 1111 (2014); 38 C.F.R. § 3.304(b) (2015).  In addition, the Board notes that the first evidence of a lumbar spine disability is a February 1970 STR and X-ray report.  The Board further notes that the February 2010 VA examiner opined that "degenerative changes in the back [were] long standing and thus more likely than not that this was due to back pain suffered in service that has progressed to DJD of the lumbar spine..."  While the examiner incorrectly noted an absence of in-service evidence showing reports of back pain or injury, the examiner also stated that any medical evidence showing back pain during service would be beneficial.  There is no medical opinion to the contrary.

Accordingly, the Board finds the record amply demonstrates an incident in service, evidence of a current disability, and medical evidence showing a causal relationship between the current disability and service.  Thus, the Board finds that the Shedden requirements have been met and service connection for a lumbar spine disability is warranted.  

The Board additionally notes that the April 2010 rating decision denied the Veteran's claim, in part, based on STRs showing the Veteran was intoxicated when he was initially seen is sick bay for a back injury and stated that direct service connection may be granted "only when a disability [is] incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct."  However, the February 1970 STR does not provide any indication the Veteran sustained an acute injury to his back as a result of any willful misconduct, only that he was intoxicated when he reported to sick bay.  Moreover, an X-ray study conducted in February 1970 shows that the Veteran's lumbar spine disability "might represent old Scheuermann's disease or may be due to an old trauma."  Therefore, the STR suggest an earlier date of onset for the lumbar spine disability; thus, the STR noting the Veteran was intoxicated when he was admitted to sick bay is irrelevant in this case.  The claim is granted.  


ORDER

Entitlement to service connection for lumbar spine disability is granted.



REMAND

Although further delay is regrettable, the Board finds that VA examinations are necessary to adjudicate the remaining claims on appeal.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

1. Radiculopathy

As noted above, a May 2012 medical record noted an abnormal EMG study that showed evidence consistent with neuropathy secondary to diabetes, but also suggestive of a superimposed left L5-S1 radiculopathy.  In a June 2012 medical record, the Veteran complained of pain radiating to both his legs and he reported numb feet.  The physician noted that an EMG study revealed polyneuropathy that was found consistent with diabetic neuropathy.  In October 2012, the Veteran stated that his back pain radiated to both hips and legs.  Lastly, a January 2013 medical record provided a diagnosis of lumbar radiculopathy.  

Accordingly, the evidence of record suggests the Veteran suffers from radiculopathy secondary to his service-connected lumbar spine disability.  Therefore, the Board has broadened the Veteran's lumbar spine disability claim to include a claim for lower extremity radiculopathy pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

As the Veteran currently has a diagnosis of radiculopathy and the record suggests it is partially secondary to his service-connected lumbar spine disability, the Board finds that a VA examination is necessary to determine the nature and etiology of any diagnosed lower extremity radiculopathy.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

2. Respiratory Disorder

The Veteran asserts that his respiratory disorder, to include COPD, is related to environmental hazards he was exposed to while working on an aircraft carrier flight deck.  The Veteran cites environmental hazards including fumes from gases, tar, and motor oil.  In addition, the Veteran asserts that he was exposed to asbestos and lead paint while aboard ship and at other duty stations.  The Veteran further asserts that such exposure increased when he was assigned duties such as scrapping, sanding down and repainting bulkheads, and assigned sleeping quarters directly under the landing gear in which paint and debris would fall on him while he slept.

A February 1978 medical record notes that the Veteran was diagnosed with healed calcific granulomatous lung disease.  A radiological report found the Veteran's lungs well expanded and free of active infiltrates.  A January 2004 private medical record noted diffuse fibrous marking throughout both lung fields, compatible with tobacco abuse and some degree of fibrotic changes.  A September 2008 VA medical record noted tobacco use with chronic bronchitis and COPD.  A December 2014 VA medical record noted a diagnosis of COPD with a smoking history of one pack per day for the past fifty years.

The Board finds that lay evidence establishes an incident in service and medical evidence establishes a current disability; however, there is no evidence providing a causal link between the current disability and service.  Accordingly, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any respiratory disorder.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

3. Acquired Psychiatric Disorder

The Veteran seeks entitlement to PTSD.  In a July 2009 statement in support of claim, the Veteran asserted that while working on an aircraft carrier flight deck he was blown down the deck by a "jet blasts" on several occasions.  In addition, the Veteran reported an incident in which he was almost blown down a center forward elevator that was in the process of being lowered.  He also reported witnessing several plane crashes and participating in recovery efforts in which several pilots lost their lives.  He further reported witnessing a crewmate become sucked into a jet engine and watched as they removed the body.  Further, the Veteran reported coming under attack by enemy aircraft.

The Board notes that VA medical records dated February 2012, April 2012 and October 2013 note an Axis I diagnostic impression of PTSD and MDD with an assigned Global Assessment of Functioning (GAF) score of 50.  As noted above, the Board has recharacterized the claim as an acquired psychiatric disorder to include PTSD and MDD.  Accordingly, as the Veteran currently has diagnoses of PTSD and MDD and asserts a nexus between his current diagnoses and several in-service incidents, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any psychiatric disorder.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board finds that a remand is necessary to conduct further development of the Veteran's claimed stressor events.  In an August 2009 memorandum, the VA determined that information required to corroborate the stressor events identified by the Veteran was insufficient to send to the U.S. Army and Joint Service Records Research Center (JSRRC).  In addition, the memorandum determined that the current information was insufficient to allow for meaningful research of Marine Corps of National Archives and Records Administration (NARA) records.  In a December 2009 memorandum, the JSRRC Coordinator issued a formal finding of a lack of information required to corroborate stressors with a claim for service connection for PTSD.  The memorandum additionally stated that the Veteran had only provided a generalization of incidents without specific dates or references to events, resulting in not enough information to verify the stressor events.  

In an October 2009 statement, the Veteran provided specific dates his ship was on tour in the Gulf of Tonkin.  However, two weeks later the RO requested that the Veteran provide more specific details concerning his stressor events, including specific dates, incidents, names and details.  

In November 2011, the Veteran filed a Wikipedia entry for the USS Bon Homme Richard, the aircraft carrier he served on.  In addition, the Veteran highlighted a section showing the USS Bon Homme Richard docked at Da Nang harbor in 1970.  The claims file also shows that in August 2012 the RO conducted a Defense Personnel Records Informational Retrieval system (DPRIS) search for the USS Bon Homme Richard and reviewed the 1970 command history.  The history showed specific dates the ship conducted operations in and around Vietnam.  This included a review of the deck logs.  However, the Board notes that this review was specific only as to the Veteran's claim of herbicide exposure.  Lastly, during a July 2016 Board video-conference hearing, the Veteran identified CJ as the shipmate who was sucked into a jet engine.  The Veteran further stated that this incident occurred in August 1968.

Accordingly, the Board finds that the RO should contact the Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed stressors onboard the USS Bon Homme Richard by reviewing deck logs for the periods identified by the Veteran.  In addition, the RO should attempt to verify the stressor event involving the individual identified by the Veteran during the July 2016 Board video-conference hearing.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Contact the JSRRC and request that organization to research the Veteran's claimed stressor events, to include reviewing deck logs for the USS Bon Homme Richard for the appropriate periods, and to include the death of CJ.  The JSRRC should be requested to indicate whether any of the claimed stressor events are corroborated by the research.  If multiple requests are required to obtain all the information sought, they should be made.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any lower extremity radiculopathy.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed lower extremity radiculopathy is related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed lower extremity radiculopathy is secondary to a service-connected condition, including a lumbar spine disability?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(c) Is it at least as likely as not (50 percent or greater probability) that any diagnosed lower extremity radiculopathy has been aggravated beyond its normal progression by a service-connected condition, including a lumbar spine disability?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the current nature and extent of any respiratory disorder, to include COPD.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder, to include COPD, is due to service, including, but not limited to, exposure to environmental hazards such as gas fumes, asbestos and lead paint?

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently suffers from an acquired psychiatric disorder including PTSD and MDD.  The examiner must review the claims file, and note that review in the report.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychiatric disorder.

(b)  If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.

In the context of any negative opinion, the examiner must consider any conflicting medical record including the February 2012, April 2012 and October 2013 VA psychological findings.  A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

With regard to psychiatric disorder found service-connected, the examiner should determine the current level of such disorder and specify the degree of occupational or social impairment due to his service-connected psychiatric disorder.  Examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his psychiatric disorder.

5. Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


